Title: To George Washington from the Majors of the Pennsylvania Line, 2 August 1780
From: Majors of the Pennsylvania Line
To: Washington, George


					
						Sir,
						Camp Verplanks [N.Y.] Agt 2nd 1780
					
					We are extrimely sory particularly at this important period of time to trouble Your Exellency with the present address—We are confident Your Mind must be fully employ’d on the present occasion—Nevertheless the justice we owe to our own feelings; the sacred regard we are confident Your Exellency has for tho⟨se⟩ points of honor which every Soldier ough⟨t⟩ to be tenacious off, induces us to flatter ourselves Your Exellency will hear what we have to offer and give it all the Weight it Merits—We the Majs. of the Penna Line conceive ourselves muc⟨h⟩ injurd in the present appointment of Maj. Macpherson to the command he is honord with in the light Infantry—They are Troops Your Exellency we flatter ourselves will do us the Justice to say we have now labourd and toild with for upwards of four Years—A love of our Country and an Attachment to Your Exellencys Person has carried us through every critical Situation and aleviated every hardship.
					
					They are Troops in whom we have the utmost confidence and who we can without Vanity Assert We believe will have more confidence in those who have fought and sufferd with them; than they possibly can have in any other person—Besides Your Exellency will please to consider that independant of its being a post of Honor which is a circumstance that ought to cause emulation; It is a command of the pickd Men of our Line—by which draught our present command is renderd comparatively insignificant.
					When Your Exellency was pleasd to confer the Appointment on Colonl Fleury and the other French Gentlemen We only lamented we had not an oppertunity of going into the Field with Men we ever took pride in endeavouring to raise to the Summit of discipline and Milatary reputation—Nevertheless We supported the Mortification without A Murmur confident the Appointments were dictated by policy, Which we can’t conceive to be the case in the present instance We therefore earnestly pray Your Exellency will please to Appoint A Maj. from the line to the command of their own Troops: at the same time We pledge our honors to Your Exellency; that the request does not arise from a Petulance or a desire to be troublesome But from a point of Honour that we conceive ourselves intitled to it—And that our Feelings as Soldiers will be irrepairably injurd if Your Exellency does not see proper to comply with our earnest request. We have the Honor to be Your Exellency Obedt Servts
					
						Thos Church MajorJ: Moore MajorJ: Talbot MajorJ. Grier MajrJas Parr MajorJames Hamilton MajorEv. Edwards MajrTho. Ll. Moore MajorW: Alexander Majr3rd Penna RegtGeorge Tudor Major
					
				